Citation Nr: 0618858	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  98-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  (The appellant has since relocated to an 
area served by the RO in Phoenix, Arizona.)  The RO denied 
the appellant's application to reopen a previously denied 
claim of entitlement to service connection for PTSD.  In 
December 2003, the Board reopened the claim and remanded it 
to the RO for additional development of evidence and further 
adjudication.  That action is complete, and the case is again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran avers he cannot recall specific events.  This 
impairment, if genuine, seriously prejudices his case.  It 
also heightens the need for protection of his right to 
performance of actions the Board ordered in its remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's December 2003 remand instructions included to 
request the USASCRUR (now the U.S. Army and Joint Services 
Records Research Center (RRC)) for additional sources of 
information if the veteran did not produce verifiable 
information.  That was not done.

The veteran's October 1989 testimony about tending to dogs on 
the guard perimeter of the air base and of coming under and 
returning enemy fire, possibly duty consistent with the 
circumstances of his service, the award of the Air Force 
Outstanding Unit Award with Valor, and his personnel record 
notation of training as a Medical Helper 3AQR90010 give the 
strong impression that more information is necessary to 
assess the credibility of his testimony.

The existence of the Outstanding Unit Award suggests that 
there may be a citation reporting the circumstances of the 
award that might corroborate some of the veteran's testimony.  
Other unit histories for the 35th USAF DISP (redesignated the 
315th USAF DISP) at Phan Rang Air Base might provide evidence 
enabling a determination whether the veteran engaged in 
combat with the enemy, or whether his testimony is consistent 
with his documented assignments or circumstances of his 
service.

Accordingly, the case is REMANDED for the following action:

1.  Request assistance from the JSRRC to 
obtain any citation that accompanied the 
Air Force Outstanding Unit Award with 
Valor noted in the veteran's DD 215 and 
any other unit histories of the 35th USAF 
DISP (redesignated the 315th USAF DISP) at 
Phan Rang Air Base from November 1970 to 
February 1972.  The object of the 
development is to determine the 
probability that any of the following 
happened or are consistent with the type, 
place, and circumstances of the veteran's 
service:

*	Whether the veteran came under enemy 
fire while attending to dogs at the 
guard perimeter of the base;

*	Whether the veteran performed as a 
triage medic for combat wounded and 
worked in immediate proximity to 
bodies of persons killed in action;

*	The frequency and intensity of enemy 
action against Phan Rang Air Base 
from November 1970 to February 1972 
as it affected personnel of the 35th 
or 315th USAF Dispensary, including 
unit medics killed in action.

2.  Following completion of the above 
action, make a specific determination 
based on the complete record whether the 
appellant was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the record establishes the 
existence of a stressor(s), then specify 
what stressor or stressors in service the 
record establishes.  In reaching this 
determination, address any credibility 
questions raised by the record.  

3.  If, and only if, the record 
establishes the occurrence of an events 
alleged to be PTSD stressor, arrange a VA 
psychiatric examination by a psychiatrist 
who has not previously examined the 
veteran to determine the diagnoses of all 
psychiatric disorders that are present.  
Specify the stressor or stressors 
determined established by the record.

*	Instruct the examiner that only the 
events specified in the examination 
request may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor 
in service.  The examination report 
should reflect review of pertinent 
material in the claims file.

*	If a diagnosis of PTSD is made, the 
examiner should specify (1) which 
event or events that the RO confirmed 
was a PTSD stressor; (2) whether the 
remaining diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the 
events determined to have been a PTSD 
stressor.

*	The examiner is to report his or her 
rationale for all opinions expressed.  
All necessary special studies or 
tests, to include psychological 
testing and evaluation, should be 
accomplished.  The entire claims file 
and a copy of this REMAND should be 
made available to the examiner prior 
to the examination.  

4.  Review the record and ensure that all 
the above actions are completed.  When the 
record is complete and the psychiatric 
examination, if appropriate, is adequate 
for rating purposes, readjudicate the 
claim of service connection for PTSD with 
consideration of 38 C.F.R. § 3.304(f) 
(2003).  If the benefit sought is not 
granted, furnish to the appellant and his 
representative copies of a supplemental 
statement of the case and give the 
requisite period of time for reply.  
Thereafter, return the claim to the Board 
for further review, if otherwise in order. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


